 
GUARANTY
 
THIS GUARANTY (“Guaranty”) dated as of October 31, 2011, is executed and
delivered by AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P., a Delaware
limited partnership (“Guarantor”), to BOKF, NA (“Lender”), doing business as
Bank of Texas.
 
ARTICLE 1
 
Section 1.1.   Definitions.  As used in this Guaranty, these terms shall have
these respective meanings:
 
Borrower means ARC FEBTTMT001, LLC, a Delaware limited liability company.
 
Credit Documents means any and all papers now or hereafter governing,
evidencing, guaranteeing or securing or otherwise relating to payment of all or
any part of the debt evidenced by the Note, including the Note and this
Guaranty.
 
Debt means all debt (principal, interest or other) evidenced by the Note and all
debt (principal, interest or other) to Lender incurred under or evidenced by the
other Credit Documents.  The Debt includes interest and other obligations
accruing or arising after (a) commencement of any case under any bankruptcy or
similar laws by or against any Obligor or (b) the obligations of any Obligor
shall cease to exist by operation of law or for any other reason.  The Debt also
includes the Special Damages and all reasonable attorneys’ fees and any other
expenses incurred by Lender in enforcing any of the Credit Documents.
 
Dollars and $ means lawful money of the United States of America.
 
Note means the promissory note dated concurrently herewith in the face principal
sum of $5,060,000.00, executed by Borrower and payable to the order of Lender,
and all renewals, extensions, modifications, increases and rearrangements of,
and substitutions for, that note permitted by Lender or other holder of that
note.
 
Obligor means any person or entity now or hereafter primarily or secondarily
obligated to pay all or any part of the Debt, including Borrower and Guarantor.
 
Person means any person, entity or body.
 
Special Damages means all loss Lender may incur and which may become owing to
Lender under the terms of the Credit Documents as a result of or in connection
with any of the following:
 
(a)           any Obligor’s fraud or willful misrepresentations;
 
(b)           any unearned prepaid rental or other income arising with respect
to the property then covered by the liens, assignments and security interests of
the Credit Documents (the “Liens”) and, in addition, any rental or other income
arising with respect to the property then covered by the Liens and retained by
any Obligor after the earliest to occur of (i) the date on which Lender
accelerates maturity of the Note, or (ii) the date on which Lender forecloses
(or attempts to foreclose) the Liens, or (iii) the date on which Lender has
given to any Obligor any notice that any Obligor is in default hereunder or
under the other Credit Documents, it being understood and agreed that except as
expressly set forth in the Credit Documents Lender has no obligation to give any
such notice (such earliest date being herein called the “Operative Date”);
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           the removal or disposal of any property covered by the Liens after
the Operative Date;
 
(d)           failure to pay taxes, assessments or other charges which can
create liens on any portion of the property covered by the Liens that are
payable or applicable before any applicable foreclosure under the Credit
Documents (but only to the full extent of any such taxes, assessments or other
charges not so paid);
 
(e)           failure to pay any valid mechanic’s liens, materialmen’s liens or
other liens (whether or not similar) arising due to work performed or materials
furnished before any sale or foreclosure which could create liens on any portion
of the property covered by the Liens (but only to the full extent of the amount
rightfully claimed by the lien claimant and not so paid);
 
(f)           the misapplication by Borrower or any other applicable Obligor of
(i) any proceeds paid to Borrower or any other applicable Obligor before any
such foreclosure under any insurance policies by reason of damage, loss or
destruction to any portion of the property covered by the Liens (but only to the
full extent of such proceeds so misapplied), or (ii) any proceeds or awards
resulting from the condemnation, before any such foreclosure, of all or any part
of the property covered by the Liens (but only to the full extent of such
proceeds or awards so misapplied);
 
(g)           failure to deliver to Lender or the applicable tenant any security
deposit paid by any tenant with respect to any property covered by the Liens, to
the extent such tenant is lawfully entitled to receive a refund of such security
deposit;
 
(h)           default in the full and complete performance of the
indemnification obligations set forth in the Environmental Risk Agreement dated
concurrently herewith executed by Borrower and Guarantor in favor of Lender, as
the same may be amended, supplemented, restated or replaced from time to time;
 
(i)           any failure to fully pay and satisfy all operating expenses of the
property covered by the Liens accrued to the date of foreclosure of the
applicable Lien to the extent that (a) the tenant under the Fed Ex Lease is not
timely paying such expenses and (b) revenue from the Project is sufficient to
pay such amounts;
 
(j)           failure to maintain insurance as required by and in accordance
with the terms of the Credit Documents to the extent that the tenant under the
Fed Ex Lease is not timely maintaining such insurance;
 
(k)           failure to comply with Section 10.7 of the Deed of Trust captioned
“Due on Sale”; and
 

 
2

--------------------------------------------------------------------------------

 



 
(l)           any failure to maintain, repair or restore the property covered by
the Liens in accordance with the terms and provisions of the Liens, to the
extent that Lender is not compensated by insurance proceeds collected by Lender
as a result of such failure and to the extent that the tenant under the Fed Ex
Lease is not required to perform such maintenance, repair or restoration
pursuant to the Fed Ex Lease.
 
Each capitalized term used but not defined in this Guaranty shall have the
meaning given to such term in that certain Acquisition Loan Agreement of even
date herewith between Borrower and Lender.
 
ARTICLE 2
 
Section 2.1.   Execution of Credit Documents.  Borrower has executed and
delivered the Note to Lender, and the Note is secured by the liens, security
interests, collateral assignments and other security devices created, evidenced
or carried forward by the Credit Documents.
 
Section 2.2.   Consideration.  In consideration of the credit and financial
accommodations contemplated to be extended to Borrower by Lender pursuant to the
Credit Documents or otherwise, which Guarantor has determined will substantially
benefit Guarantor directly or indirectly, and for other good and valuable
consideration, the receipt and sufficiency of which Guarantor hereby
acknowledges, Guarantor executes and delivers this Guaranty to Lender with the
intention of being presently and legally bound by its terms.
 
ARTICLE 3
 
Section 3.1.   Guaranty.  Guarantor, as primary obligor and not as a surety,
unconditionally guarantees to Lender the full, prompt and punctual payment of
the Special Damages.  This Guaranty is irrevocable, unconditional and absolute,
and if for any reason all or any portion of the Special Damages shall not be
paid when due, Guarantor will immediately pay the Special Damages to Lender or
other Person entitled to it, in Dollars, regardless of (a) any defense, right of
set-off or counterclaim which any Obligor may have or assert, (b) whether Lender
or any other Person shall have taken any steps to enforce any rights against any
Obligor or any other Person to collect any of the Special Damages and (c) any
other circumstance, condition or contingency.
 
Section 3.2.   Obligations Not Affected.  Guarantor’s covenants, agreements and
obligations under this Guaranty shall in no way be released, diminished,
reduced, impaired or otherwise affected by reason of the happening from time to
time of any of the following things, for any reason, whether by voluntary act,
operation of law or order of any competent governmental authority and whether or
not Guarantor is given any notice or is asked for or gives any further consent
(all requirements for which, however arising, Guarantor hereby WAIVES):
 
(a)           release or waiver of any obligation or duty to perform or observe
any express or implied agreement, covenant, term or condition imposed in any of
the Credit Documents or by applicable law on any Obligor or any party to the
Credit Documents.
 
(b)           extension of the time for payment of any part of the Debt or any
other sums payable under the Credit Documents, extension of the time for
performance of any other obligation under or arising out of or in connection
with the Credit Documents or change in the manner, place or other terms of such
payment or performance.
 

 
3

--------------------------------------------------------------------------------

 



 
(c)           settlement or compromise of any or all of the Debt.
 
(d)           renewal, supplementing, modification, rearrangement, amendment,
restatement, replacement, cancellation, rescission, revocation or reinstatement
(whether or not material) of any part of any of the Credit Documents or any
obligations under the Credit Documents of any Obligor or any other party to the
Credit Documents (without limiting the number of times any of the foregoing may
occur).
 
(e)           acceleration of the time for payment or performance of any Debt or
other obligation under any of the Credit Documents or exercise of any other
right, privilege or remedy under or in regard to any of the Credit Documents.
 
(f)           failure, omission, delay, neglect, refusal or lack of diligence by
Lender or any other Person to assert, enforce, give notice of intent to
exercise--or any other notice with respect to--or exercise any right, privilege,
power or remedy conferred on Lender or any other Person in any of the Credit
Documents or by law or action on the part of Lender or any other Person granting
indulgence, grace, adjustment, forbearance or extension of any kind to any
Obligor or any other Person.
 
(g)           release, surrender, exchange, subordination or loss of any
security or lien priority under any of the Credit Documents or in connection
with the Debt.
 
(h)           release, modification or waiver of, or failure, omission, delay,
neglect, refusal or lack of diligence to enforce, any guaranty, pledge,
mortgage, deed of trust, security agreement, lien, charge, insurance agreement,
bond, letter of credit or other security device, guaranty, surety or indemnity
agreement whatsoever.
 
(i)           taking or acceptance of any other security or guaranty for the
payment or performance of any or all of the Debt or the obligations of any
Obligor.
 
(j)           release, modification or waiver of, or failure, omission, delay,
neglect, refusal or lack of diligence to enforce, any right, benefit, privilege
or interest under any contract or agreement, under which the rights of any
Obligor have been collaterally or absolutely assigned, or in which a security
interest has been granted, to Lender as direct or indirect security for payment
of the Debt or performance of any other obligations to--or at any time held
by--Lender.
 
(k)           death, legal incapacity, disability, voluntary or involuntary
liquidation, dissolution, sale of any collateral, marshaling of assets and
liabilities, change in corporate or organizational status, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of debt or other similar proceedings of
or affecting any Obligor or any of the assets of any Obligor, even if any of the
Debt is thereby rendered void, unenforceable or uncollectible against any other
Person.
 
(l)           occurrence or discovery of any irregularity, invalidity or
unenforceability of any of the Debt or Credit Documents or any defect or
deficiency in any of the Debt or Credit Documents, including the
unenforceability of any provisions of any of the Credit Documents because
entering into any such Credit Document was ultra vires or because anyone who
executed them exceeded their authority.
 

 
4

--------------------------------------------------------------------------------

 



 
(m)           failure to acquire, protect or perfect any lien or security
interest in any collateral intended to secure any part of the Debt or any other
obligations under the Credit Documents or failure to maintain perfection.
 
(n)           failure by Lender or any other Person to notify--or timely
notify--Guarantor of any default, event of default or similar event (however
denominated) under any of the Credit Documents, any renewal, extension,
supplementing, modification, rearrangement, amendment, restatement, replacement,
cancellation, rescission, revocation or reinstatement (whether or not material)
or assignment of any part of the Debt, release or exchange of any security, any
other action taken or not taken by Lender against any Obligor or any other
Person or any direct or indirect security for any part of the Debt or other
obligation of Borrower, any new agreement between Lender and any Obligor or any
other Person or any other event or circumstance.  Lender has no duty or
obligation to give Guarantor any notice of any kind under any circumstances
whatsoever with respect to or in connection with the Debt or the Credit
Documents.
 
(o)           occurrence of any event or circumstances which might otherwise
constitute a defense available to, or a discharge of, any Obligor, including
failure of consideration, fraud by or affecting any Person, usury, forgery,
breach of warranty, failure to satisfy any requirement of the statute of frauds,
running of any statute of limitation, accord and satisfaction and any defense
based on election of remedies of any type.
 
(p)           receipt and/or application of any proceeds, credits or recoveries
from any source, including any proceeds, credits, or amounts realized from
exercise of any of Lender’s rights, remedies, powers or privileges under the
Credit Documents, by law or otherwise available to Lender.
 
(q)           occurrence of any act, error or omission of Lender, except
behavior which is proven to be in bad faith to the extent (but no further) that
Guarantor cannot effectively waive the right to complain.
 
Section 3.3.   Waiver of Certain Rights and Notices.  Guarantor hereby WAIVES
and RELEASES all right to require marshalling of assets and liabilities, sale in
inverse order of alienation, notice of acceptance of this Guaranty and of any
liability to which it applies or may apply, notice of the creation, accrual,
renewal, increase, extension, modification, amendment or rearrangement of any
part of the Debt, presentment, demand for payment, protest, notice of
nonpayment, notice of dishonor, notice of intent to accelerate, notice of
acceleration and all other notices and demands, collection, suit and the taking
of any other action by Lender.
 
Section 3.4.            Not a Collection Guaranty.  This is an absolute guaranty
of payment, and not of collection, and Guarantor WAIVES any right to require
that any action be brought against any Obligor or any other Person, or that
Lender be required to enforce, attempt to enforce or exhaust any of Lender’s
rights, benefits or privileges under any of the Credit Documents, by law or
otherwise; provided that nothing herein shall be construed to prevent Lender
from exercising and enforcing at any time any right, benefit or privilege which
Lender may have under any Credit Document or by law from time to time, and at
any time, and Guarantor agrees that Guarantor’s obligations hereunder are--and
shall be--absolute, independent and unconditional under any and all
circumstances.  Should Lender seek to enforce Guarantor’s obligations by action
in any court, Guarantor WAIVES any requirement, substantive or procedural, that
(a) Lender pursue any foreclosure action, realize or attempt to realize on any
security or preserve or enforce any deficiency claim against any Obligor or any
other Person after any such realization, (b) a judgment first be sought or
rendered against any Obligor or any other Person, (c) any Obligor or any other
Person be joined in such action or (d) a separate action be brought against any
Obligor or any other Person.  Guarantor’s obligations under this Guaranty are
several from those of any other Obligor or any other Person, and are primary
obligations concerning which Guarantor is the principal obligor.  All waivers in
this Guaranty or any of the Credit Documents shall be without prejudice to
Lender at its option to proceed against any Obligor or any other Person, whether
by separate action or by joinder.  Guarantor agrees that this Guaranty shall not
be discharged except by pay­ment of the Debt in full, complete performance of
all obligations of the Obligors under the Credit Documents and termination of
Lender’s obligation--if any--to make any further advances under the Note or
extend other financial accommodations to any Obligor.
 

 
5

--------------------------------------------------------------------------------

 



 
Section 3.5.            Subrogation.  Guarantor agrees that it shall never be
entitled to be subrogated to any of Lender’s rights against any Obligor or any
other Person or any collateral or offset rights held by Lender for payment of
the Debt until final termination of this Guaranty.
 
Section 3.6.            Reliance on Guaranty.  All extensions of credit and
financial accommodations heretofore or hereafter made by Lender under or in
respect of the Note or any of the other Credit Documents shall be conclusively
presumed to have been made in acceptance of this Guaranty.
 
Section 3.7.            Demands are Conclusive.  Any demand by Lender under this
Guaranty shall be conclusive, absent manifest error, as to the matters therein
stated, including the amount due.
 
Section 3.8.            Joint and Several.  If any Person makes any guaranty of
any of the obligations guaranteed hereby or gives any security for them,
Guarantor’s obligations hereunder shall be joint and several with the
obligations of such other Person pursuant to such agreement or other papers
making the guaranty or giving the security.
 
Section 3.9.            Payments Returned.  Guarantor agrees that, if at any
time all or any part of any payment previously applied by Lender to the Debt is
or must be returned by Lender--or recovered from Lender--for any reason
(including the order of any bankruptcy court), this Guaranty shall automatically
be reinstated to the same effect as if the prior application had not been made.
 
ARTICLE 4
 
Guarantor warrants and represents as follows:
 
Section 4.1.            Organization.  If Guarantor is not a natural Person, (i)
Guarantor is duly organized, validly existing and in good standing under the
laws of the state of its organization and has full legal right, power and
authority to carry on its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty, (ii) Guarantor is duly
qualified to do business and in good standing in each jurisdiction in which the
nature of the business it conducts makes such qualification necessary or
desirable and (iii) Guarantor’s execution, delivery and performance of this
Guaranty have been duly authorized by all necessary action under Guarantor’s
organizational documents and otherwise.
 

 
6

--------------------------------------------------------------------------------

 



 
Section 4.2.            Consents.  Guarantor’s execution, delivery and
performance of this Guaranty do not and will not require (i) any consent of any
other Person or (ii) any consent, license, permit, authorization or other
approval (including foreign exchange approvals) of any court, arbitrator,
administrative agency or other governmental authority, or any notice to,
exemption by, any registration, declaration or filing with or the taking of any
other action in respect of, any such court, arbitrator, administrative agency or
other governmental authority.
 
Section 4.3.            No Conflict.  Neither execution or delivery of this
Guaranty, nor the fulfillment of or compliance with its terms and provisions
will (i) violate any constitutional provision, law or rule, or any regulation,
order or decree of any governmental authority or the basic organizational
documents of Guarantor or (ii) conflict with or result in a breach of the terms,
conditions or provisions of, or cause a default under, any agreement,
instrument, fran­chise, license or concession to which Guarantor is a party or
bound.
 
Section 4.4.           Enforceability.  Guarantor has duly and validly executed,
issued and delivered this Guaranty.  It is in proper legal form for prompt
enforcement and it is Guarantor’s valid and legally binding obligation,
enforceable in accordance with its terms.  Guarantor’s obligations under it rank
and will rank at least equal in priority of payment with all of Guarantor’s
other unsecured debt (except only for debt preferred by operation of law or debt
disclosed in writing to Lender to be senior before Guarantor’s execution and
delivery of this Guaranty).
 
Section 4.5.            Information Accurate.  All information supplied to
Lender, and all statements made to Lender, by or on behalf of Guarantor before,
concurrently with or after Guarantor’s execution of this Guaranty are true,
correct, complete, valid and genuine in all material respects.  Each of
Guarantor’s financial statements furnished to Lender fairly present the
financial condition of Guarantor as of its date and for the period then
ended.  No material adverse change has occurred in the financial condition
reflected in any such statement since its date, and all assets listed on such
statements are subject to Guarantor’s management, control and disposition
and--except as shown therein--are available to satisfy any claims rightfully
made pursuant to this Guaranty.
 
Section 4.6.            Taxes.  Guarantor has filed all tax returns required to
be filed and paid all taxes shown thereon to be due, including interest and
penalties, except for taxes being diligently contested in good faith and for
payment of which adequate reserves have been set aside.
 
Section 4.7.            Litigation.  There is no action, suit or proceeding
pending--or, to the best of Guarantor’s knowledge, threatened--against or
affecting Guarantor, at law or in equity, or before or by any governmental
authority, which might result in any material adverse change in Guarantor’s
business or financial condition or in Guarantor’s property or Guarantor’s
interest in it.
 

 
7

--------------------------------------------------------------------------------

 



 
Section 4.8.            No Defaults.  Guarantor is not in default with respect
to any order, writ, injunction, decree or demand of any court or other
governmental authority, in the payment of any material debt for borrowed money
or under any agreement or other papers evidencing or securing any such debt.
 
Section 4.9.            Other Contracts.  Guarantor is not a party to any
contract or agreement which materially and adversely affects its business,
property, assets or financial condition.
 
Section 4.10.          Relationship to Borrower.  The value of the consideration
received and to be received by Guarantor is reasonably worth at least as much as
the liability and obligation of Guarantor incurred or arising under this
Guaranty and all related papers and arrangements.  Guarantor has determined that
such liability and obligation may reasonably be expected to substantially
benefit Guarantor directly or indirectly (or if Guarantor is not a natural
person, Guarantor’s board of directors, general partners or other governors have
made that determination).  Guarantor has had full and complete access to the
underlying papers relating to the Debt and all other papers executed by any
Obligor or any other Person in connection with the Debt, has reviewed them and
is fully aware of the meaning and effect of their contents.  Guarantor is fully
informed of all circumstances which bear upon the risks of executing this
Guaranty and which a diligent inquiry would reveal.  Guarantor has adequate
means to obtain from Borrower on a continuing basis information concerning
Borrower’s financial condition, and is not depending on Lender to provide such
information, now or in the future.  Guarantor agrees that Lender shall have no
obligation to advise or notify Guarantor or to provide Guarantor with any data
or information.
 
Section 4.11.          Guarantor Solvent.  Guarantor is now solvent, and no
bankruptcy or insolvency proceedings are pending or contemplated by or--to the
best of Guarantor’s knowledge--against Guarantor.  Guarantor’s liabilities and
obligations under this Guaranty do not and will not render Guarantor insolvent,
cause Guarantor’s liabilities to exceed Guarantor’s assets or leave Guarantor
with too little capital to properly conduct all of its business as now conducted
or contemplated to be conducted.
 
Section 4.12.          No False Representation.  No representation or warranty
contained in this Guaranty contains--or will contain--any untrue statement of
material fact, or omits--or will omit--to state a material fact necessary to
make the statements contained herein or therein not misleading.
 
Section 4.13.          Regulation U.  Except as disclosed to Lender in writing
prior to the date of this Guaranty, none of the proceeds of the Note or the
other Debt will be used for the purpose of purchasing or carrying, directly or
indirectly, any margin stock or for any other purpose which would make such
credit a “purpose credit” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.
 
Section 4.14.          Guarantor Has All Necessary Rights.  Guarantor possesses
all permits, licenses, patents, trademarks, tradenames and copyrights required
to conduct its business.
 

 
8

--------------------------------------------------------------------------------

 



 
Section 4.15.          Legal Requirements.  Guarantor is in compliance in all
material respects with all applicable legal requirements and Guarantor manages
and operates (and will continue to manage and operate) its businesses in
accordance with good industry practices.
 
Section 4.16.         ERISA.  No event has occurred which could result in
Guarantor’s liability to the Pension Benefit Guaranty Corporation
(“PBGC”).  Guarantor has met all requirements with respect to funding of each
plan (a “Plan”) maintained for any of Guarantor’s or the Borrower’s employees
subject to Title IV of the Employee Retirement Benefit Act of 1974, as amended,
and related regulations (“ERISA”), if any exists.
 
Section 4.17.          Statements by Other.  All statements made on behalf of
Guarantor in connection with any Credit Document shall constitute the joint and
several representations and warranties of the person making the statement and
Guarantor.
 
ARTICLE 5
 
Section 5.1.            Covenants for the Benefit of Lender.  Guarantor
covenants and agrees that, until payment in full of the Debt, complete
performance of all of the obligations of the Obligors under the Credit Documents
and final termination of Lender’s obligation--if any--to make any further
advances under the Note or provide any other financial accommodations to any
Obligor, Guarantor will:
 
(a)           comply in all material respects with all applicable laws,
statutes, regulations and requirements of governmental authority, and pay all
taxes, assessments, governmental charges, claims for labor, materials, services,
supplies, rent and other obligations which if unpaid may become a lien against
Guarantor’s property, except liabilities being diligently contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been established and are being maintained.
 
(b)           promptly after learning of any default or event of default under
any Credit Document or of any event which with the passage of time or the giving
of notice or both would become such a default or event of default, notify Lender
of it in writing, specifying its nature, the period of its existence and what
action Guarantor proposes to do about it.
 
(c)           promptly after learning of any pending or threatened litigation,
arbitration or administrative proceeding to which Guarantor has--or may
hereafter--become a party as a defendant, notify Lender in writing of the nature
and claims made in such litigation, arbitration or administrative proceeding if
the amount of damages claimed is $5,000,000.00 or more or if such litigation,
arbitration or administrative proceeding would, if adversely determined,
materially and adversely interfere with any of Guarantor’s businesses or
otherwise materially and adversely affect Guarantor.
 
(d)           not change Guarantor’s name or the location of its chief executive
office (or residence if Guarantor is a natural person) without first notifying
Lender in writing of such change at least thirty (30) days before its effective
date.
 

 
9

--------------------------------------------------------------------------------

 



 
ARTICLE 6
 
Section 6.1.            Term.  Subject to the automatic reinstatement provisions
of Section 3.9 above, this Guaranty shall terminate and be of no further force
or effect upon full payment of the Debt, complete performance of all of the
obligations of the Obligors under the Credit Documents and final termination of
Lender’s obligation--if any--to make any further advances under the Note or to
provide any other financial accommodations to any Obligor.
 
ARTICLE 7
 
Section 7.1.            Default.  If any default or event of default occurs
under any of the Credit Documents, then that shall automatically constitute
default under this Guaranty.
 
ARTICLE 8
 
Section 8.1.            Binding on Successors; No Assignment by Guarantor.  All
guaranties, warranties, representations, covenants and agreements in this
Guaranty shall bind the heirs, devisees, executors, administrators, personal
representatives, trustees, beneficiaries, conservators, receivers, successors
and assigns of Guarantor and shall benefit Lender, its successors and assigns,
and any holder of any part of the Debt. Guarantor shall not assign or delegate
any of its obligations under this Guaranty or any of the Credit Documents
without Lender’s express prior written consent.
 
Section 8.2.            Subordination of Borrower’s Obligations to
Guarantor.  Guarantor agrees that if, for any reason whatsoever, Borrower now or
hereafter becomes liable, obligated or indebted to Guarantor, all such
liabilities, obligations and indebtedness, together with all interest thereon
and fees and other charges in connection therewith, and all liens, security
interests, charges and other security devices, shall at all times, be second,
subordinate and inferior in right of payment, in lien priority and in all other
respects to the Debt and all liens, collateral assignments, security interests
and other security devices securing the Debt.
 
Section 8.3.            Waiver of Suretyship Rights.  By signing this Guaranty,
Guarantor WAIVES each and every right to which it may be entitled by virtue of
any suretyship law, including any rights it may have pursuant to Rule 31 of the
Texas Rules of Civil Procedure, and Chapter 43 and §17.001 of the Texas Civil
Practice and Remedies Code, as the same may be amended from time to time.
 
Section 8.4.            Guarantor Agrees to Pay or Reimburse Lender’s
Expenses.  To the extent not prohibited by applicable law, Guarantor will pay
all costs and expenses and reimburse Lender for any and all expenditures of
every character incurred or expended from time to time in connection with
Lender’s exercising any of its rights and remedies under this
Guaranty.  Guarantor agrees to indemnify, defend and hold Lender, its
shareholders, directors, officers, agents, attorneys, advisors and employees
(collectively “Indemnified Parties”) harmless from and against any and all loss,
liability, obligation, damage, penalty, judgment, claim, deficiency, expense,
action, suit, cost and disbursement of any kind or nature whatsoever (including
interest, penalties, attorneys’ fees and amounts paid in settlement), REGARDLESS
OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE
INDEMNIFIED PARTIES, imposed on, incurred by or asserted against the Indemnified
Parties growing out of or resulting from this Guaranty or any transaction or
event contemplated therein (except that such indemnity shall not be paid to any
Indemnified Party to the extent that such loss, etc. directly results from the
gross negligence or willful misconduct of that Indemnified Party).  If any
Person (including Guarantor or any of its affiliates) ever alleges gross
negligence or willful misconduct by an Indemnified Party, the full amount of
indemnification provided for in this Section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement at such time--if any--as a
court of competent jurisdiction enters a final judgment as to the extent and
effect of the alleged gross negligence or willful misconduct.  Any amount to be
paid under this Section by Guarantor to Lender shall be a demand obligation
owing by Guarantor to Lender and shall bear interest from the date of
expenditure until paid at the per annum rate provided in the Note for interest
on past due principal.
 

 
10

--------------------------------------------------------------------------------

 



 
Section 8.5.            Amendments in Writing.  This Guaranty shall not be
changed orally but shall be changed only by agreement in writing signed by
Guarantor and Lender.  Any waiver or consent with respect to this Guaranty shall
be effective only in the specific instance and for the specific purpose for
which given.  No course of dealing between the parties, no usage of trade and no
parole or extrinsic evidence of any nature shall be used to supplement or modify
any of the terms or provisions of this Guaranty.
 
Section 8.6.            Notices.  Any notice, request or other communication
required or permitted to be given hereunder shall be given in writing by
delivering it against receipt for it, by depositing it with an overnight
delivery service or by depositing it in a receptacle maintained by the United
States Postal Service, postage prepaid, registered or certified mail, return
receipt requested, addressed to the respective parties as follows (and if so
given, shall be deemed given on the second business day after mailing):
 
If to Guarantor:
 
American Realty Capital Operating Partnership III, L.P.
405 Park Avenue, 15th Floor
New York, New York  10022
 
If to Lender:
 
BOKF, NA, doing business as Bank of Texas
500 Chimney Rock 2nd Floor
Houston, Texas  77056
Attention:  Manager, Real Estate Group
 
Guarantor’s address for notice may be changed at any time and from time to time,
but only after thirty (10) days’ advance written notice to Lender and shall be
the most recent such address furnished in writing by Guarantor to
Lender.  Lender’s address for notice may be changed at any time and from time to
time, but only after ten (10) days’ advance written notice to Guarantor and
shall be the most recent such address furnished in writing by Lender to
Guarantor.  Actual notice, however and from whomever given or received, shall
always be effective when received.
 
Section 8.7.            Gender; “Including” is Not Limiting; Section
Headings.  The masculine and neuter genders used in this Guaranty each includes
the masculine, feminine and neuter genders, and the singular number includes the
plural where appropriate, and vice versa.  Wherever the term “including” or a
similar term is used in this Guaranty, it shall be read as if it were written
“including by way of example only and without in any way limiting the generality
of the clause or concept referred to.”  The headings used in this Guaranty are
included for reference only and shall not be considered in interpreting,
applying or enforcing this Guaranty.
 

 
11

--------------------------------------------------------------------------------

 



 
Section 8.8.            Lender’s Offset Rights.  Lender is hereby autho­rized at
any time and from time to time, without notice to any Person (and Guarantor
hereby WAIVES any such notice) to the fullest extent permitted by law, to
set-off and apply any and all monies, securities and other properties of
Guarantor now or in the future in the possession, custody or control of Lender,
or on deposit with or otherwise owed to Guarantor by Lender--including all such
monies, securities and other properties held in general, special, time, demand,
provisional or final accounts or for safekeeping or as collateral or otherwise
but excluding those accounts clearly designated as escrow or trust accounts held
by Guarantor for others unaffiliated with Guarantor--against any and all of
Guarantor’s obligations to Lender now or hereafter existing under this Guaranty
and due hereunder, irrespec­tive of whether Lender shall have made any demand
under this Guaranty.  Lender agrees to use reasonable efforts to promptly notify
Guarantor after any such set-off and application, provided that failure to
give--or delay in giving--any such notice shall not affect the validity of such
set-off and application or impose any liability on Lender.  Lender’s rights
under this Section are in addition to other rights and remedies (including other
rights of set-off) which Lender may have.
 
Section 8.9.            Lifting of Automatic Stay.  In the event that Guarantor
or any other Obligor is the subject of any insolvency, bankruptcy, receivership,
dissolution, reorganization or similar proceeding, federal or state, voluntary
or involuntary, under any present or future law or act, Lender is entitled to
the automatic and absolute lifting of any automatic stay as to the enforcement
of its remedies under the Credit Documents against the security for the Debt,
including specifically the stay imposed by Section 362 of the United States
Federal Bankruptcy Code, as amended.  Guarantor hereby consents to the immediate
lifting of any such automatic stay, and will not contest any motion by Lender to
lift such stay.  Guarantor expressly acknowledges that the security for the Debt
is not now and will never be necessary to any plan of reorganization of any
type.
 
Section 8.10.          Venue.  This Guaranty is performable in Harris County,
Texas, which shall be a proper place of venue for suit on or in respect of this
Guaranty.  Guarantor irrevocably agrees that any legal proceeding in respect of
this Guaranty shall be brought in the district courts of Harris County, Texas or
the United States District Court for the Southern District of Texas, Houston
Division (collectively, the “Specified Courts”).  Guarantor hereby irrevocably
submits to the nonexclusive jurisdiction of the state and federal courts of the
State of Texas.  Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to any
Credit Document brought in any Specified Court, and hereby further irrevocably
waives any claims that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  Guarantor further irrevocably
consents to the service of process out of any of the Specified Courts in any
such suit, action or proceeding by the mailing of copies thereof by certified
mail, return receipt requested, postage prepaid, to Guarantor at its address as
provided in this Guaranty or as otherwise provided by Texas law.  Nothing herein
shall affect the right of Lender to commence legal proceedings or otherwise
proceed against Guarantor in any jurisdiction or to serve process in any manner
permitted by applicable law.  Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA FROM TIME
TO TIME IN EFFECT.
 

 
12

--------------------------------------------------------------------------------

 



 
Section 8.11.          Survival.  The representations, covenants and agreements
set forth in this Guaranty shall continue and survive until final termination of
this Guaranty.
 
Section 8.12.          Rights Cumulative; Delay Not Waiver.  Lender’s exercise
of any right, benefit or privilege under any of the Credit Documents or any
other papers or at law or in equity shall not preclude the concurrent or
subsequent exercise of any of Lender’s other present or future rights, benefits
or privileges.  The remedies provided in this Guaranty are cumulative and not
exclusive of any remedies provided by law, the Credit Documents or any other
papers.  No failure by Lender to exercise, and no delay in exercising, any right
under any Credit Document or any other papers shall operate as a waiver thereof.
 
Section 8.13.          Severability.  If any provision of this Guaranty is held
to be illegal, invalid or unenforceable under present or future laws, the
legality, validity and enforceability of the remaining provisions of this
Guaranty shall not be affected thereby, and this Guaranty shall be liberally
construed so as to carry out the intent of the parties to it.  Each waiver in
this Guaranty is subject to the overriding and controlling rule that it shall be
effective only if and to the extent that (a) it is not prohibited by applicable
law and (b) applicable law neither provides for nor allows any material
sanctions to be imposed against Lender for having bargained for and obtained it.
 
Section 8.14.          Entire Agreement.  This Guaranty embodies the entire
agreement and understanding between Guarantor and Lender with respect to its
subject matter and supersedes all prior conflicting or inconsistent agreements,
consents and understandings relating to such subject matter.  Guarantor
acknowledges and agrees that there is no oral agreement between Guarantor and
Lender which has not been incorporated in this Guaranty.
 
Section 8.15.          Usury Not Intended; Savings Provisions.  Notwithstanding
any provision to the contrary contained in any Credit Document, it is expressly
provided that in no case or event shall the aggregate of any amounts accrued or
paid pursuant to this Guaranty which under applicable laws are or may be deemed
to constitute interest ever exceed the maximum nonusurious interest rate
permitted by applicable Texas or federal laws, whichever permit the higher
rate.  In this connection, Guarantor and Lender stipulate and agree that it is
their common and overriding intent to contract in strict compliance with
applicable usury laws.  In furtherance thereof, none of the terms of this
Guaranty shall ever be construed to create a contract to pay, as consideration
for the use, forbearance or detention of money, interest at a rate in excess of
the maximum rate permitted by applicable laws.  Guarantor shall never be liable
for interest in excess of the maximum rate permitted by applicable laws.  If,
for any reason whatever, such interest paid or received during the full term of
the applicable indebtedness produces a rate which exceeds the maximum rate
permitted by applicable laws, Lender shall credit against the
 

 
13

--------------------------------------------------------------------------------

 

principal of such indebtedness (or, if such indebtedness shall have been paid in
full, shall refund to the payor of such interest) such portion of said interest
as shall be necessary to cause the interest paid to produce a rate equal to the
maximum rate permitted by applicable laws.  All sums paid or agreed to be paid
to Lender for the use, forbearance or detention of money shall, to the extent
required to avoid or minimize usury and to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
the applicable indebtedness so that the interest rate thereon does not exceed
the maximum nonusurious interest rate permitted by applicable Texas or federal
laws, whichever permit the higher rate.  The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between Guarantor and Lender.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

THIS GUARANTY is executed as of the date first above written.
 
 
 

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.,     a Delaware limited
partnership        
By:
American Realty Capital Trust III, Inc.,
 
a Maryland corporation,
 
its general partner
         
By:
/s/ William M. Kahane
 
Name:  William M. Kahane
 
Title:  President
   





[Signature Page to Guaranty]

 
 

--------------------------------------------------------------------------------

 
